401 F.2d 541
Marie W. CONMY, Appellant,v.UNITED STATES of America, Appellee.
No. 12166.
United States Court of Appeals Fourth Circuit.
October 4, 1968.

Roland D. Hartshorn, Springfield, Va., for appellant.
C. Vernon Spartley, Jr., U. S. Atty., and John D. Schmidtlein, Asst. U. S. Atty., for appellee.
Before SOBELOFF, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Under the Federal Tort Claims Act, 28 U.S.C. § 1346(b) the plaintiff sought damages for injuries she sustained when about 10 o'clock in the evening of July 22, 1965 she tripped over a coal chute cover at Ft. Myer, Virginia. The wife of an officer stationed at the post, she was standing in an alcove immediately abutting the quarters of a neighbor, conversing with him through a window opening on the area. The cover was located in the surface of the alcove space, extending possibly an inch or two above it. As she turned to leave, her foot apparently caught on or under the edge of the cover, causing her to fall.


2
The District Court found the evidence insufficient to establish the alleged negligence of the United States in the installation and maintenance of the cover. Further, the Court found contributory negligence on the part of the plaintiff, a complete bar to recovery under the law of Virginia. Reviewing the record, it is quite clear we cannot say that either of these determinations was erroneous in fact or in law, and we deem argument of this appeal unnecessary. Accordingly the judgment of the District Court dismissing the action will be sustained.


3
Affirmed.